Citation Nr: 0430979	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds of the right knee.

2.  Entitlement to service connection for a cardiovascular 
disorder, including hypertension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from March 1966 to March 
1970.  Service in Vietnam is indicated by the evidence of 
record.  

In June 1999, the RO received the veteran's claim of 
entitlement to service connection for residuals of shrapnel 
wounds of the right knee.  In December 1999, the RO received 
the veteran's claim of entitlement to service connection for 
a cardiovascular disorder.  In a January 2000 rating 
decision, the RO denied the claims.  The veteran disagreed 
with the January 2000 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in December 
2002.  

The veteran failed to report for a videoconference hearing 
that was scheduled to be conducted in May 2003.  To the 
Board's knowledge, the veteran has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).  

In December 2003, the Board remanded the issues listed above 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) that continued previous denials.  
The case has now returned to the Board for a decision on 
these issues.


Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its December 2003 decision included decisions 
on the merits as to two other issues on appeal at that time.  
The Board granted service connection for post-traumatic 
stress disorder (PTSD) and denied service connection for 
claimed residuals of jungle rot.  The Board's decision is 
final as to those issues, and accordingly, they will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2004).

In the January 2000 rating decision which triggered this 
appeal, the RO also denied the veteran's claim of entitlement 
to service connection for hearing loss.  The veteran 
disagreed with that denial.  However, in an October 2002 
rating decision, the RO granted service connection for 
hearing loss and assigned a 10 percent disability rating.  
The veteran has not appealed that decision, and accordingly 
it will be addressed no further in this decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of an appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

Also in the January 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension due to herbicide exposure.  The August 2000 
notice of disagreement did not mention that issue, and to the 
Board's knowledge the veteran has not disagreed with the 
January 2000 denial.  
The October 2002 rating decision granted entitlement to 
service connection for tinnitus and assigned a 10 percent 
rating.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  Accordingly, those issues are 
not within the Board's jurisdiction and they will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA.
FINDINGS OF FACT

1.  The veteran is a veteran of combat.

2.  Competent medical evidence supports the veteran's claim 
that scar residuals of shrapnel wounds of the right knee are 
causally related to an injury incurred in military service.

3.  The veteran does not have a diagnosed cardiovascular 
disorder other than hypertension.  Competent medical evidence 
does not reveal that hypertension is causally related to the 
veteran's military service or to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Scar residuals of shrapnel wounds of the right knee were 
incurred as a result of the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2004).

2.  A cardiovascular disorder, including hypertension, was 
not incurred as a result of the veteran's active military 
service or any service connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of shrapnel wounds of the right knee and for a 
cardiovascular disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the Board's December 2003 remand, by the January 
2000 rating decision, by the October 2002 statement of the 
case (SOC), and by the May 2004 SSOC, of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claims, and of the particular deficiencies in the 
evidence with respect to his claims.  More significantly, a 
letter was sent to the veteran in February 2004, with a copy 
to his representative, which was specifically intended to 
address the requirements of the VCAA.  The February 2004 
letter supplemented letters with similar information that 
were sent to the veteran in January 2001 and August 2001.  
The February 2004 letter explained in detail the elements 
that must be established in order to grant service 
connection, it enumerated the evidence already received, and 
it provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2004 VCAA letter, the RO informed the veteran that 
the RO would get such things as "Relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The veteran was also informed that, on his 
behalf, VA would obtain "Relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2004 letter told the veteran to provide 
information identifying any evidence he wanted the RO to 
obtain; and it also informed him that he was expected to 
report for an examination scheduled to evaluate he claims.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2004 letter requested that 
the veteran "provide us with any evidence or information you 
may have pertaining to your appeal."  This request informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the February 2004 letter properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the 
February 2004 letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
January 2000, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2004).  Subsequent to furnishing the veteran with the VCAA 
letter in February 2004, the RO readjudicated his claim in a 
May 2004 SSOC.  Thus, any VCAA notice deficiency has been 
rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the veteran identified records from the VA 
Medical Center in Muskogee Oklahoma in September 2001.  The 
RO requested and obtained these records, as well as the 
veteran's service medical records and service personnel 
records.  The veteran identified records from the Shawnee 
Medical Center in July 2001 and the RO requested and obtained 
those records.  The veteran has submitted medical reports and 
statements in support of his claims.  There is no indication 
that there exists any evidence that has a bearing on this 
case that has not been obtained.

The Board notes that pursuant to instructions contained in 
its December 2003 remand, the veteran was afforded a VA 
examination in March 2004.  The report of that examination is 
of record.  Although the Board specifically requested that 
the examiner state an opinion as to whether it is at least as 
likely as not that the veteran's current right knee scars are 
related to an injury in service, it appears that the examiner 
determined that such an opinion could not be rendered without 
resort to speculation.  Nevertheless, the Board finds that 
its remand has in fact been substantially complied with, and 
that the veteran's claim has not been frustrated by any 
failure to ensure adherence to the Board's remand order.  
See Evans v. West, 12 Vet. App. 22, 31 (1998); Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board notes that the 
examiner specifically addressed the issue and determined that 
the Board's request could not be accomplished.  In any event, 
in light of the Board's favorable decision as to this issue, 
further development is not required.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  As has been noted in the Introduction, 
he indicated in his substantive appeal that he wanted a Board 
hearing, and a videoconference hearing was scheduled.  The 
veteran did not appear for that hearing and has not requested 
another one.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection - cardiovascular disorders

Where a veteran served continuously for 90 days or more 
during a period of war and arteriosclerosis, cardiovascular-
renal disease, including hypertension, endocarditis, or 
myocarditis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2004).  See also the Court's discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Secondary service connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2003); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
recently affirmed that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence that is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.



Analysis

The Board will discuss the combat presumption immediately 
below, as it applies to both issues to be decided here.  Then 
the Board will proceed to discuss the merits of each issue in 
a separate discussion.

Combat presumption

Initially, the Board must determine, based on the evidence, 
whether the veteran engaged in combat with the enemy during 
his military service.    

The veteran contends in his substantive appeal that he served 
as a tracked vehicle repairmen early in his tour, but due to 
a shortage of tank crewman, he was put in a tank and later 
became a tank commander.  The veteran's DD-214 shows only 
that he served as a tracked vehicle repairman.  The veteran's 
service personnel records similarly show only service as a 
repairman and do not show service as a crewman.  

The veteran was not awarded any decorations that indicate 
individual combat participation.  Although the veteran was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between June 27, 1950 and July 27, 1954, or between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal awarded to 
the veteran was also awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspace thereover in direct support of operations in 
Vietnam. Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.  

The veteran has pointed out that he was awarded the 
Presidential Unit Citation.  Unit awards are awarded for unit 
actions and not for individuals.  Hence, the fact that an 
individual was in a unit that received an award based on 
combat is not necessarily evidence that the veteran himself 
engaged in combat.  However, such evidence may be utilized in 
the overall determination as to whether or not the individual 
engaged in combat.  

The evidence in the veteran's favor consists of his own 
testimony, discussed above; the testimony of his fellow 
servicemen, which generally attest to having seen the veteran 
serving as a tank crewman and tank commander, and a page from 
his service personnel records submitted by the veteran, which 
was not included in records obtained by the RO.  This page 
shows that the veteran served as a tracked vehicle crewman 
starting in April 1968.  

The Board finds that while the evidence with respect to the 
veteran's participation in combat is far from clear, and is 
somewhat conflicted, the evidence recently submitted by the 
veteran, including the service personnel record and the 
statements from his fellow servicemen bring the overall 
evidence as to his service as a tank crewman into relative 
balance.  Further, the veteran's service in a unit that was 
awarded the Presidential Unit Citation, and the evidence from 
the veteran's service personnel records showing that his unit 
participated in numerous combat actions is persuasive 
evidence that he would have engaged in combat in his role as 
a tank crewman.  Accordingly, the benefit of the doubt as to 
combat participation is afforded the veteran.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert, 1 Vet. 
App. at 53.

Because the veteran is deemed to have engaged in combat with 
the enemy in active service during a period of war, his 
statements as to what occurred during service will be 
accepted as true, if they are consistent with the 
circumstances, condition or hardships of combat service, even 
though there is no official record of such events.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

The Board will now proceed to address the merits of the two 
issues on appeal.



1.  Entitlement to service connection for residuals of 
shrapnel wounds of the right knee.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

With respect to the first Hickson element, a May 2002 
examination of the right knee showed three punctate scars and 
one linear scar.  

The Board wishes to make it clear that no other right knee or 
leg pathology was been clinically identified, either during 
the May 2002 physical examination or otherwise.  A November 
2001 Agent Orange Registry examination showed normal findings 
for the lower extremities.   Therefore, aside from several 
scars on the right knee, the medical evidence does not show 
any other current disability of the right knee.  To the 
extent of the noted scars, the first Hickson element is met.

With respect to the second Hickson element, there is no 
reference in the service medical records to an injury to the 
right knee.  However, as the veteran is deemed to have 
engaged in combat with the enemy, his statement that his 
right knee was injured by shrapnel during service is accepted 
as true.  In a January 2000 letter, the veteran stated that 
he received a shrapnel wound to the right leg, but was 
treated in the field and refused to leave his crew for 
additional treatment.  This account explains the lack of in-
service evidence of treatment, and is also consistent with 
the minimal current findings.

The Board acknowledges that, at the time of the veteran's 
separation from service, no scars were noted on the right 
lower extremity.  This is significant because the same 
examination report did in fact record the presence of a 
vaccination scar on the left arm.  However, if the Board is 
to accept the veteran's account of having suffered shrapnel 
wounds  -which it does - simple logic dictates that some 
scarring would have resulted.  Cf. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  Moreover, the veteran has consistently stated 
that the current scars are the same scars that were present 
after his in-service injury.  The veteran is competent to 
report his symptoms.  

The fact that such scarring was not noted at separation is 
not conclusive in the Board's view.  The current March 2004 
findings show that several of the scars are "almost 
invisible."  The texture of the scars is described as 
"normal," with no elevation or depression.  "There was no 
tissue loss, no disfigurement, no ulceration or breakdown, no 
inflammation, edema or keloid formation."  These findings 
are consistent with the December 2002 examiner's findings.  

In short, the evidence indicates that the scars are difficult 
to detect, and it is certainly a reasonable assumption that, 
if the attention of the separation examiner had not been 
deliberately called to them (as was the case in March 2004), 
they might have been overlooked.  Accordingly, the Board 
finds that the absence of scars noted at separation is not 
probative with respect to whether they existed at separation.  
The Board gives greater weight to the veteran's statements on 
this question.  Hickson element (2), in-service injury, is 
accordingly met.

With respect to the third Hickson element, medical nexus, as 
was alluded to in the Board's VCAA discussion above, its 
December 2003  remand for a nexus opinion produced to clear-
cut opinion because the March 2004 VA examiner stated that 
such an opinion could only be rendered with resort to 
speculation.  However, there is an alternative method of 
satisfying the third element, namely continuity of 
symptomatology.

When a chronic disease is shown in service, so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b) (2004).  

As discussed above, based on the evidence of record the Board 
has determined that the veteran sustained what appears to 
have been minor shell fragment wounds of the right knee in 
service, by his own statement requiring no medical treatment, 
and that superficial scars of the right knee are currently 
present.  Further, there is nothing else of record which 
would explain the presence of the scars on the right knee.  
The Board notes in this connection that there is no probative 
medical evidence of record that discounts a relationship to 
service.  The March 2004 VA examiner concluded, based on 
examination of the veteran and a review of the medical 
records, that he could not, without resorting to speculation, 
give an opinion as to whether the current scars resulted from 
a shrapnel wound to the right knee incurred 30 years ago in 
service.  He stated that he thought it was not likely that 
they were related, based primarily on the lack of evidence in 
medical records; however, he specifically stated that his 
conclusion was essentially speculation.  

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Medical opinions that are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine, 9 Vet. App. at 
523.  Accordingly, the examiner's nominal conclusion that the 
current scars are not related to service is not probative 
evidence.  The Board notes that the VA examiner's statement 
is explicitly based on the absence of such evidence at 
separation.  As discussed above, the Board has already 
concluded that because the scars are so inconsequential such 
absence is understandable.  Moreover, there is no evidence of 
an intercurrent injury to the veteran's right knee after 
service.  

In short, the Board believes that it can reach no other 
conclusion than that the current scars are related to the 
injury suffered in service.  Service connection for scar 
residuals of shrapnel wounds of the right knee is accordingly 
granted.  The Board again wishes to state that it is granting 
service connection for the right knee scars only, and not for 
any other pathology of the veteran's right lower extremity.

2.  Entitlement to service connection for a cardiovascular 
disorder, including hypertension.

The Board notes initially that the veteran originally 
contended that he had a cardiovascular disorder that is 
directly related to an injury or disease in service.  
However, since he submitted his notice of disagreement in 
January 2001, he has consistently contended that his PTSD 
(which is now service connected) caused a cardiovascular 
disorder.  The Board will accordingly address both theories 
of entitlement.  

The Board also notes that a claim of entitlement to service 
connection for hypertension on the presumptive basis of 
herbicide exposure was denied by the RO in January 2000.  The 
veteran did not appeal that decision.  However, the issue of 
entitlement to service connection for hypertension on a 
direct (non-presumptive) basis, or as secondary to PTSD, were 
not adjudicated at that time.  The Board believes that the 
issue of entitlement to service connection for a 
cardiovascular disorder also reasonably includes the issue of 
entitlement to service connection for hypertension.  
Accordingly, the Board will address the matter of the 
veteran's entitlement to service connection for hypertension 
as part of the broader claim of entitlement to service 
connection for a cardiovascular disability.  

Analysis 

Secondary service connection

As noted above, in order to prevail on the issue of secondary 
service connection, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin, 11 Vet. App. at 512.

As an initial matter, the Board notes that service connection 
is in effect for PTSD.  Accordingly, the second Wallin 
element is met.  

With respect to the first element (1), current disability, it 
does not appear that the veteran in fact has a cardiovascular 
disability aside from hypertension.  

There are several recent diagnoses of hypertension of record.  
A March 2000 examination report included a diagnosis of 
hypertension; no other pathology was identified.  
Hypertension was also diagnosed in June 2001. 

With respect to a cardiovascular disorder other than 
hypertension, a May 2002 VA examination referred to mild 
angina.  Angina is defined as "[a] severe, often constricting 
pain," usually referred to as located in the chest.  See 
Dillon v. West, 17 Vet. App. 392 (2000) (nonprecedential 
decision), citing STEDMAN'S MEDICAL DICTIONARY 83 (5th 
ed.1995).  Accordingly, angina would seem to be used as a 
descriptive term or clinical symptom rather than as a 
diagnosis.  Symptoms alone, without a finding of an 
underlying disorder, cannot be service connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Significantly, the May 2002 examiner noted that the heart 
examination was within normal limits.  An addendum to the 
examination included the results of a September 2002 
treadmill stress test, which were interpreted to show a 
normal heart rate and blood pressure response to exercise.  
The examiner did note evidence of a "probable old myocardial 
infarction".  However, no current disability was diagnosed.  

The Board remanded this issue in December 2003 for the 
expressly stated purpose of determining whether any 
cardiovascular disability currently existed.  See the Board's 
December 31, 2003 decision, pages 22-3.  The results of the 
resulting March 2004 VA examination show a diagnosis of 
hypertension.  Crucially, the examiner found no evidence of 
coronary artery disease in a review of VA outpatient records.  
Results of a myocardial perfusion study showed no evidence of 
ischemia or heart disease, except for hypertension.  The 
examiner did not find any evidence of heart disease or a 
reason for the veteran's chest discomfort and complaints of 
chest tightness and shortness of breath.  


The Board believes that the medical evidence of record, in 
particular the results of the very recent March 2004 VA 
examination which was scheduled at the Board's request for 
the purpose of answering this question, demonstrates that the 
only cardiovascular disability which currently exists.  To 
the extent that the May 2002 examination report alluded to a 
previous myocardial infarction and angina, this has not been 
confirmed.  The medical records are otherwise devoid of any 
such reference.   Accordingly, the May 2002 report is 
outweighed by the other evidence of record.

Accordingly, the first Wallin element is met only to the 
extent of the diagnosis of hypertension.

With respect to the third Wallin element, the Board can 
identify no medical opinion that purports to relate 
hypertension to the veteran's PTSD.  The March 2004 VA 
examiner was specifically requested to state an opinion on 
medical nexus and he concluded that, "Given the patient's 
obesity, I think most of his symptoms are related to that.  
It is my medical opinion that the veteran's chest pains are 
not a result of his psychiatric disorder, including 
posttraumatic stress disorder."  

The Board can identify no medical evidence that conflicts 
with the March 2004 examiner's opinion, or that supports a 
relationship between hypertension and the veteran's service-
connected PTSD.  The primary evidence in support of the 
veteran's claim comes from his own contentions.  However, it 
is now well established that although he is competent to 
report on his symptoms, as a layperson without medical 
training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu . Derwinski, 2 Vet. App. 491, 494-5 (1991).  

Accordingly, the Board finds that the third Wallin element is 
not met, and the claim of entitlement to a cardiovascular 
disorder, as secondary to PTSD, is denied.  

Direct service connection

The veteran has in the past also presented a claim of 
entitlement to cardiovascular disability on a direct basis.  
As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As discussed in detail above, while the evidence does support 
a current diagnosis of hypertension, the evidence does not 
show a current diagnosis of any other cardiovascular 
disorder.  Accordingly, to the extent of the diagnosis of 
hypertension, the first Hickson element is met.  

With respect to the second Hickson element, there is nothing 
in the veteran's service medical records showing an injury or 
disease in service that may be related to the current 
hypertension.  The veteran's service separation examination 
contains normal findings for the heart and vascular system.  
The veteran's blood pressure as measured at separation was 
126/78.  There is no record of any treatment or complaint of 
cardiovascular symptoms in service.  In addition, 
hypertension was not diagnosed until decades after the one 
year presumptive period found in 38 C.F.R. § 3.309(a).  

The Board observes in passing that the combat presumptions do 
not avail the veteran with respect to chronic cardiovascular 
disease.  With respect to cardiovascular disease, unlike the 
shrapnel wounds discussed in the first issue on appeal, there 
is no evidence "consistent with the circumstances, 
conditions and hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

Accordingly, the second Hickson element has not been met.

With respect to the third Hickson element, the Board can 
identify no medical evidence that purports to relate the 
veteran's hypertension to his military service.  Indeed, the 
March 2004 VA examiner provided an opinion that linked the 
hypertension to his obesity [the veteran was reportedly 73 
inches tall and weighted 292 pounds].  There is no competent 
medical evidence that contradicts this finding.  As noted 
above, the veteran's statements are not considered competent 
evidence with respect to diagnosis or etiology of a disease.  
See Espiritu, 2 Vet. App. at 494-5.  

As discussed above, the Board does not believe that the 
combat presumptions are applicable in this case, which 
involves a chronic disease, hypertension.  In any event, it 
is clear that in the absence of medical nexus, the claim 
fails.  See Libertine, supra.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a 
cardiovascular disorder, including hypertension, that 
resulted from the veteran's service-connected PTSD or that 
resulted on a direct basis from his military service.  The 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder is therefore denied.


ORDER

Service connection for scar residuals of shrapnel wounds of 
the right knee is granted.

Service connection for a cardiovascular disorder, including 
hypertension, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

